This cause coming on to be further heard upon petition of plaintiff in error for a rehearing upon the judgment of affirmance entered herein on the 8th day December A.D. 1930, and such petition for rehearing having been duly considered upon briefs and argument of *Page 4 
counsel for the respective parties, and it appearing to the Court that the judgment of affirmance heretofore entered by the Court in this cause was correct; it is therefore, considered, ordered and adjudged by the Court that the judgment of the Circuit Court herein be and the same is hereby affirmed.
BUFORD, CJ., AND BROWN AND ELLIS, JJ., concur.